 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 792 
In the House of Representatives, U. S.,

May 18, 2010
 
RESOLUTION 
Resolution recognizing and honoring Robert Kelly Slater for winning the 2010 Rip Curl Pro Bell Championship and for his other outstanding achievements in the world of surfing. 
 
 
Whereas Robert Kelly Slater was born on February 11, 1972, in Cocoa Beach, Florida;  
Whereas Kelly Slater learned to surf in Cocoa Beach, Florida, with his brothers, Sean and Stephen;  
Whereas Kelly Slater was a perennial amateur champion in the 1980s, winning 6 Eastern Surfing Association titles and 4 national titles;  
Whereas, in 1992, at the age of 20, Kelly Slater was the youngest surfer to win the Association of Surfing Professionals World Championship;  
Whereas, between 1992 and 2008, Kelly Slater was a 6-time winner of the Billabong Pipeline Masters, a competition held annually for the 45 top-ranked surfers by the Association of Surfing Professionals at the Banzai Pipeline in Oahu, Hawaii;  
Whereas, between 1994 and 1998, Kelly Slater won 5 consecutive Association of Surfing Professionals titles;  
Whereas, in 1995 and 1998, Kelly Slater won the Triple Crown of Surfing, the Reef Hawaiian Pro at Haleiwa Ali’i Beach Park, the O’Neill World Cup of Surfing at Sunset Beach, and the Billabong Pipeline Masters at the Banzai Pipeline;  
Whereas Kelly Slater was inducted into the Surfers Hall of Fame in 2002;  
Whereas, in 2002, Kelly Slater won the Quicksilver in Memory of Eddie Aikau at Waimea Bay in Oahu, Hawaii, a competition that occurs only when waves reach a minimum height of 20 feet;  
Whereas Kelly Slater was the 1st surfer ever to be awarded 2 perfect scores in the final heat of the Billabong Tahiti Pro Contest under the Association of Surfing Professionals 2-wave scoring system;  
Whereas Kelly Slater won an Association of Surfing Professionals World Title in 2005, 7 years after his previous win in 1998;  
Whereas, in 2007, Kelly Slater started the Kelly Slater Foundation to raise awareness and financial support for socially and environmentally conscious charities;  
Whereas, in 2008, at the age of 36, Kelly Slater was the oldest surfer to win an Association of Surfing Professionals World Championship; 
Whereas, in 2010, Kelly Slater won the Rip Curl Pro Bell Championship, making him a 4-time winner of this 49-year-old international surfing championship held in Australia; 
Whereas Kelly Slater has 39 World Championship Tour victories;  
Whereas Kelly Slater holds 9 Association of Surfing Professionals World Championships, a record number; and  
Whereas Kelly Slater is surfing’s all-time leader in career event wins: Now, therefore, be it  
 
That the House of Representatives recognizes and honors Robert Kelly Slater for winning the 2010 Rip Curl Pro Bell Championship and for his other outstanding achievements in the world of surfing.  
 
Lorraine C. Miller,Clerk.
